Lamokelle, P. J.,
As we read the will, the interest which testator’s five children, their respective spouses and their children, had in the *375income was but an equitable life estate, which necessarily terminated when and as they died. Richard Price left his residuary estate to his executors, in trust “to appropriate and apply” the net income “towards the support and maintenance” of his children and grandchildren in such manner as might best tend to their comfort and support. This alone would indicate a life interest, but, after stating that one equal fifth goes “to the family of my son Joshua L. Price, himself, his wife and his children,” testator adds the significant words “during their respective lives. ...”
Marion S. Price, the sole survivor of the immediate family of Joshua L. Price, recently died; whereupon the executor of her will claimed a one-fifth of further income during the life of the trust, which trust terminates only when all of testator’s five children are dead, and two of them are now living.
The Auditing Judge in a logical and analytical opinion gave convincing reasons for the rejection of the claim, and, as we concur therein, we see no necessity for further elaboration.
Accordingly, all exceptions are dismissed and the adjudication is confirmed absolutely.